DETAILED ACTION
The instant application having Application No. 16/763570 filed on 03/30/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Amir Bahrami (Registration # 70460) on 12/20/2021.

In the claims
12. (Currently Amended) A user equipment, UE, comprising: 
processing circuitry configured to: 
detect, by the UE in a NB-IoT system supporting TDD, a NPDSCH ending in subframe n; 
start a transmission of ACK/NACK after j0 NB-IoT UL slots following the end of subframe n+12, wherein, the j0 is an offset value and NB-IoT UL slots are determined from a set of UL subframes configured for NB-IoT UL transmission; and
determine a subcarrier spacing ∆f, wherein the subcarrier spacing ∆f is used for the transmission of the ACK/NACK;
in responsive to determining that the subcarrier spacing ∆f=3.75 kHz, 
setting the j0 = 0 in responsive to determining that a value in a ACK/NACK resource field in DCI corresponding to one of {0, 1, 2, 3, 4, 5, 6, 7}; and 
setting the j0 =4 in responsive to determining that a value in a ACK/NACK resource field in DCI corresponding to one of {8, 9, 10, 11, 12, 13, 14, 15}; 
in responsive to determining that the subcarrier spacing ∆f =15 kHz, 
setting the j0=0 in responsive to determining that a value in a ACK/NACK resource field in DCI corresponding to one of {0, 1, 2, 3}; 
setting the j0=4 in responsive to determining that a value in a ACK/NACK resource field in DCI corresponding to one of {4, 5, 6, 7}; 
setting the j0=8 in responsive to determining that a value in a ACK/NACK resource field in DCI corresponding to one of {8, 9, 10, 11}; and
setting the j0=10 in responsive to determining that a value in a ACK/NACK resource field in DCI corresponding to one of {12, 13, 14, 15}.
. 
14. (Currently Amended) A base station, comprising: 
processing circuitry configured to: 

start a reception of ACK/NACK after j0 NB-IoT UL slots following the end of subframe n+12, wherein, the j0 is an offset value and NB-IoT UL slots are determined from a set of UL subframes configured for NB-IoT UL transmission; and
determine a subcarrier spacing ∆f, wherein the subcarrier spacing ∆f is used for the reception of the ACK/NACK; 
in responsive to determining that the subcarrier spacing ∆f=3.75 kHz, 
setting the j0 = 0 in responsive to determining that a value in a ACK/NACK resource field in DCI corresponding to one of {0, 1, 2, 3, 4, 5, 6, 7}; and 
setting the j0 =4 in responsive to determining that a value in a ACK/NACK resource field in DCI corresponding to one of {8, 9, 10, 11, 12, 13, 14, 15}; 
in responsive to determining that the subcarrier spacing ∆f =15 kHz, 
setting the j0=0 in responsive to determining that a value in a ACK/NACK resource field in DCI corresponding to one of {0, 1, 2, 3}; 
setting the j0=4 in responsive to determining that a value in a ACK/NACK resource field in DCI corresponding to one of {4, 5, 6, 7}; 
setting the j0=8 in responsive to determining that a value in a ACK/NACK resource field in DCI corresponding to one of {8, 9, 10, 11}; and
0=10 in responsive to determining that a value in a ACK/NACK resource field in DCI corresponding to one of {12, 13, 14, 15}.

Allowable Subject Matters
Claims 11-14 are allowed (renumbered as claims 1-4). Claims 1-10 are cancelled. The following is an examiner’s statement of reasons for allowance:

Claims 11-14 are allowed over the prior arts of record because the Examiner found neither prior arts cited in its entirety, nor based on the prior arts found any motivation to combine any of the said prior art references which teach the combined claimed limitations as recited in the claims 11-14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MANG HANG YEUNG/Primary Examiner, Art Unit 2463